Broyi.es, O. J.
1. When the several excerpts from the charge of the court which are complained of are considered in the light of the exceptions thereto, the charge as a whole, and the facts of the case, no reversible error appears.
2. The case having proceeded to a verdict and judgment in favor of the plaintiff, and the defendant having made a motion for a new trial which included the ground that the verdict was contrary to the evidence and without evidence to support it, the assignment of error upon the refusal of the court to award a nonsuit will not be considered.
3. Under repeated rulings of the Supreme Court and of this court, all special grounds of a motion for a new trial must be complete and understandable within themselves. Several grounds of the amendment to the motion for a new trial complain of the exclusion of certain testimony of J. L. Almand, a witness for the defendant, showing, or tending to show, that the person who made the contract in question with the plaintiff was not the defendant’s agent in the transaction. These grounds are fatally defective, in that they do not disclose what official connection, if any, Almand had with the defendant company, or that he was authorized to speak for it.
4. None of the other special grounds of the motion for a new trial shows reversible error.
5. The verdict was authorized by the evidence.

Judgment affirmed.


Lulce cmd Bloockvorth, JJ., ooneur.

TFaZier 8. Dillon, for plaintiff in error.
Garitón IF. Binns, Dorsey, Shelton & Dorsey, contra.